75 N.Y.2d 830 (1990)
Creative Trading Company, Inc., et al., Respondents,
v.
Larkin-Pluznick-Larkin, Inc., Doing Business as National Fashion & Boutique Show, et al., Appellants.
Court of Appeals of the State of New York.
Argued January 11, 1990.
Decided February 8, 1990.
Robert G. Sugarman, Lawrence E. Elder and Cheryl L. Davis for appellants.
Whitney North Seymour, Jr., and Craig A. Landy for respondents.
Robert Abrams, Attorney-General (Lloyd Constantine, Alan Pfeffer and Susan Beth Farmer of counsel), amicus curiae.
Sheldon I. London for National Association of Exposition Managers, amicus curiae.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order reversed, with costs, defendants' motion to dismiss the third and fourth causes of action of the repleaded complaint granted, and the certified question answered in the negative for the reasons stated in the dissenting memorandum by Justice Joseph P. Sullivan at the Appellate Division (148 AD2d 352, 354-357).